Case: 13-14969   Date Filed: 06/20/2014   Page: 1 of 3


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14969
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:93-cr-00150-LSC-PWG-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MICHAEL IVAN BREWSTER,
a.k.a. Mike,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (June 20, 2014)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
              Case: 13-14969     Date Filed: 06/20/2014   Page: 2 of 3


      Michael Brewster appeals pro se the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion for a sentence reduction. Brewster, who was convicted of use

and possession of a firearm during and in relation to a drug trafficking crime as

well as conspiracy and attempt to possess with intent to distribute cocaine and

cocaine base, contends that because he was sentenced based on 1.5 kilograms of

cocaine base his Guidelines range was lowered by Amendment 750, which revised

the crack cocaine quantity tables to conform to the Fair Sentencing Act of 2010.

See U.S.S.G. App. C, Amend. 750. We review for abuse of discretion the district

court’s decision not to reduce a sentence under § 3582(c)(2). United States v.

Moreno, 421 F.3d 1217, 1219 (11th Cir. 2005) (per curiam).

      At Brewster’s sentencing, the court adopted all factual statements found in

Brewster’s Presentence Investigation Report (PSR), including a statement

attributing 4 kilograms of crack cocaine to the conspiracy, and gave Brewster a

base offense level of 36. The court’s finding as to the amount of crack Brewster

was responsible for is not reviewable in a § 3582(c) resentencing. See United

States v. Davis, 587 F.3d 1300, 1303 (11th Cir. 2009) (per curiam) (noting that, in

a § 3582(c) resentencing, district courts “must maintain all original sentencing

determinations apart from the original Guidelines range” (internal quotation marks

omitted)).




                                          2
              Case: 13-14969    Date Filed: 06/20/2014   Page: 3 of 3


      After Amendment 750, a defendant who is responsible for 2.8 to 8.4

kilograms of crack cocaine, receives a base offense level of 36—the same base

offense level Brewster, whose conspiracy involved 4 kilograms of crack, originally

received. U.S.S.G. § 2D1.1(c)(2). Because the amendment does not impact the

applicable Guidelines range, the district court correctly denied Brewster’s motion.

See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(2)(B) (noting that a § 3582(c)

reduction is not authorized unless an amendment lowers a defendant’s guideline

range).

      AFFIRMED.




                                         3